As filed with the Securities and Exchange Commission on June 11, 2007 Registration No.333-142685 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2A/1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GOTTAPLAY INTERACTIVE, INC. (Exact name of small business issuer in its charter) NEVADA 7372 20-1645637 (State or jurisdiction (Primary Standard Industrial (I.R.S. Employer of incorporation or Classification Code Number) Identification No.) organization) 3, STE. 200, GIG HARBOR, WA 98335 (253) 853-4145 (Address and telephone number of principal executive offices) JOHN P. GORST CHIEF EXECUTIVE OFFICER 3, SUITE 200 GIG HARBOR WA 98335 (253)-853-4145 Fax (800) 891-4792 (Name, Address and telephone number of agent for service) COPIES TO: de Castro, PC 309 Laurel Street San Diego CA 92101 (619) 702-8690 Fax (619) 702-9401 Approximate date of proposed sale to the public: AS SOON AS PRACTICABLE AFTER
